Citation Nr: 0926560	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  08-07 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 1967 to 
December 1968. 

By a decision dated in June 2007, the regional office (RO) 
denied an application to reopen a previously denied claim of 
service connection for hearing loss.  The Veteran filed a 
timely notice of disagreement (NOD), disagreeing with the 
decision to deny his claim to reopen.  38 C.F.R. §§ 20.200, 
20.201, 20.302 (2007).  The Veteran was furnished a statement 
of the case, and he perfected his appeal by filing a timely 
VA Form 9 (Appeal to Board of Veterans' Appeals) in February 
2008.  38 C.F.R. §§ 20.202, 20.302 (2008).  


FINDING OF FACT
In a July 14, 2009, statement submitted to the Board of 
Veterans' Appeals (Board), the Veteran indicated that he 
desired to withdraw his appeal for hearing loss; as of that 
date, the Board had not promulgated a final decision on the 
issue presented. 


CONCLUSION OF LAW

The appellant's appeal has been withdrawn.  38 U.S.C.A. § 
7105(d) (West 2002); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant, or his authorized representative, may withdraw 
an appeal to the Board by doing so in writing.  See 38 C.F.R. 
§ 20.204(b) (2008).  When he does so, the withdrawal 
effectively creates a situation where there is no longer an 
allegation of error of fact or law with respect to the 
determination that had been previously appealed.  
Consequently, in such an instance, dismissal is appropriate.  
See 38 U.S.C.A. § 7105(d) (West 2002).

In July 2009, the Veteran submitted a written statement 
indicating that he was withdrawing any and all pending 
appeals for hearing loss.  As of that date, the Board had not 
yet promulgated a decision on the issue presented.  Because 
the appellant has clearly expressed a desire to terminate the 
appeal, because he has done so in writing, and because the 
Board has not yet promulgated a decision on the appeal, the 
legal requirements for a proper withdrawal have been 
satisfied.  38 C.F.R. § 20.204 (2008).  Accordingly, further 
action by the Board on this appeal is not appropriate, and 
the appeal will be dismissed.  38 U.S.C.A. § 7105(d) (West 
2002).


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


